DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  in claim 6, “at least a second size” in line 12 should be replaced with “at least the second size” to properly reference the previously-recited second size; in claim 14, “a first sized” in line 7 should be replaced with “the first size”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7-9, the limitations are unclear as to whether one of the listed elements is required (“at least one” in line 2) or all of them (“and” in line 3). For examination purposes, the limitations will be treated as the former, and it is recommended that “and” in line 3 be replaced with “or” in each claim. These rejections are maintained as having not been addressed in applicant’s reply.
Claim 13 recites the limitations "the third size" in line 3 and “the third compression ratio” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim because claim 13 depends upon claim 6, not claim 12. These rejections are maintained as having not been addressed in applicant’s reply.
In claim 14, “at least a second compressing the pellets using dual apposed cup cylinders of a first sized” in line 7 is unclear as to whether the pellets (already claimed as having a first size in line 6) or the dual apposed cup cylinders are being claimed as having a first size. For examination purposes, the limitation will be treated as the former, and it is recommended that the limitation be replaced with “at least a second compressing the pellets of the first size using dual apposed cup cylinders” (emphasis added) in order to properly reference the pellets having the previously-recited first size. This rejection is maintained as having not been addressed in applicant’s reply.
Claim 10 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limbaugh (US 2017/0245438) in view of Rubin (US 8316581) and Dickey (US 2717419).
For claim 1, Limbaugh teaches a coir pellet (paras 0017-0018, 0032, 0037 describe granules, balls or prill values), comprising: coconut pith (paras 0033-0036 describe compressed blocks of raw coconut coir pith processed into fine raw coconut coir pith particles 18) mixed with at least one other material (paras 0032-0034 and 0036-0040 describe coconut coir pith blended with additives, including water, fertilizers, carbon based materials, animal or poultry manure); binder (paras 0032 and 0037 describe binding materials) mixed into the coconut pith, wherein the coconut pith, the at least one other material and the binder are formed into a pellet (paras 0017-0018, 0032, 0037 describe forming granules, balls or prill values); the pellet comprising a sphere (paras 0017, 0032, and 0037 describe balls).
Limbaugh is silent about the pellet being compressed at a ratio of at least 3:1; and the sphere being made of two half-spheres pressed together.
Rubin teaches a coir pellet 500,600 (col 2, ln 40-47; col 5, ln 15-19) being compressed at a ratio of at least 3:1 (col 5, ln 35-39 describes a compression ratio of 5:1 to about 10:1, and more preferably from about 7:1 to about 8:1; col 5, ln 62-66 describes compressing the growing medium using a pressing device, such as a compactor or two form cylinders rotating in opposite directions) in order to provide a compressed growing medium suitable for packaging, shipment and sale (col 5, ln 31-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coir pellet of Limbaugh to be compressed at a ratio of at least 3:1 as taught by Rubin in order to provide a compressed growing medium suitable for packaging, shipment and sale. Please note in the combination the pellet includes the coconut pith, at least one other material and the binder as taught by Limbaugh.
Dickey teaches a pellet 14 (col 3, ln 32-41 describes ball-shaped compacted bodies, i.e. pellets; Figs. 1-2) comprising a sphere 14 (col 3, ln 32-41) made of two half-spheres pressed together (Note: this is a functional recitation in a product claim not positively reciting pressing two half spheres together but rather being limited only to the implied structure, i.e., two half spheres positioned in such a way that they are capable of having been pressed together; Nevertheless, col 3, ln 32-41 describe compacted bodies that are ball-shaped and formed by cups, thus, the cups form half-spheres of pellet material that are pressed together) in order to ensure intimate mixing and kneading of the binder and material and the production of strong compacted bodies (col 3, ln 65-69). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sphere of Limbaugh as modified by Rubin to be made of two half-spheres pressed together as taught by Dickey in order to ensure intimate mixing and kneading of the binder and material and the production of strong compacted bodies.
For claim 2, Limbaugh as modified by Rubin and Dickey teaches (references to Limbaugh) wherein the at least one other material comprises one selected from the group comprised of: hard shell coconut granulars, dolomite lime, worm casings, deodorants (para 0039 describes carbon based materials for use in controlling potential odor problems, including activated carbon, activated charcoal, and granulated white carbon), grass seed, molasses, starch, and compost material (paras 0037-0038 and 0040 describe fertilizers, including cow manure, egg shells, and components of waste streams, and animal or poultry manure).
For claim 3, Limbaugh as modified by Rubin and Dickey teaches (references to Rubin)  wherein the compression ratio is at least 5:1 (col 5, ln 35-39).
For claim 4, Limbaugh as modified by Rubin and Dickey teaches (references to Rubin)  wherein the compression ratio is at least 8:1 (col 5, ln 35-39).
For claim 5, Limbaugh as modified by Rubin and Dickey teaches (references to Rubin)   wherein the compression ratio is at least 10:1 (col 5, ln 35-39).
Claims 6-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 2009/0113791) in view of Dickey (US 2717419), Lawrie (GB 191106200) and Lipscomb (US 2015/0145164).
For claim 6, Bertin et al. teach a method of producing coir pellets (para 0018; Fig. 1), comprising shredding compressed pith to produce loose coconut pith (para 0042 describes milling, which cuts and shreds the compressed coir); conditioning the loose coconut pith and at least one other material to produce conditioned material (paras 0037-0038 and 0042 describe adding an air stream with the desired humidity to control moisture content and then blending with additive materials, such as dolomite lime and fertilizer); first compressing the conditioned material to produce pellets of a first size at a first compression ratio (paras 0038 and 0042 describe compression using a compactor and crusher to produce compacted coir granules).
Bertin et al. are silent about at least a second compressing the pellets of the first size to produce pellets of at least a second size at a second compression ratio, wherein the second size is smaller than the first size, and the second compression ratio is higher than the first compression ratio, wherein at least one of the first compressing or the second compressing uses ball granulators; striking the ball granulators to clear any stuck pellets; polishing the pellets of at least a second size to produce polished pellets; and drying the polished pellets to produce the coir pellets.
Dickey teaches a method of producing pellets 14 (col 3, ln 32-41 describes ball-shaped compacted bodies, i.e. pellets, and any number of sets of rolls may be employed; Figs. 1-2) comprising first compressing the conditioned material (mixture of powder, binder, and solvent in Fig. 1 and col 1, ln 15-17; col 1, ln 57-col 2, ln 2) to produce pellets 39 of a first size at a first compression ratio (via refs. 7,8 in Figs. 1-2; col 2, ln 41-53); at least a second compressing the pellets of the first size to produce pellets 14,42 of at least a second size at a second compression ratio (via refs. 9,10 or 11,12 in Figs. 1-2; col 2, ln 54-col 3, ln 9), wherein the second size is smaller than the first size (see Fig. 2 showing refs. 14,42 being smaller than ref. 39), and the second compression ratio is higher than the first compression ratio (Figs. 1-2; col 2, ln 41-col 3, ln 9 describes the distance between the rolls 9-12 being less than the distance between rolls 7,8 and providing further compression and compacting of the material), and wherein at least one of the first compressing or the second compressing uses ball granulators (col 3, ln 32-37) in order to ensure intimate mixing and kneading of the binder and material and the production of strong compacted bodies (col 3, ln 65-69). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bertin et al. to include at least a second compressing the pellets of the first size to produce pellets of at least a second size at a second compression ratio, wherein the second size is smaller than the first size, and the second compression ratio is higher than the first compression ratio, and wherein at least one of the first compressing or the second compressing uses ball granulators as taught by Dickey in order to ensure intimate mixing and kneading of the binder and material and the production of strong compacted bodies.
Lawrie, which is reasonably pertinent to the problem of loosening stuck pellets (applicant’s paras 0029-0030) teaches a method of producing pellets, comprising: striking the granulator (w) (via ref. 7; pg. 4, ln 10-19 describes ref. 7 striking the periphery of the drum (w)) to clear any stuck pellets (pg. 4, ln 10-19) in order to repeatedly shake the granulator to eject the pellets if they are not of a composition which renders them ready to fall out of the granulator by their own weight (pg. 4, ln 10-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each granulator in the method of Bertin et al. as modified by Dickey to include striking the granulators to clear any stuck pellets as taught by Lawrie in order to repeatedly shake the granulator to eject the pellets if they are not of a composition which renders them ready to fall out of the granulator by their own weight. Please note in the combination the granulators are ball granulators as taught by Dickey.
Lipscomb teaches a method of producing pellets comprising polishing the final pellets to produce polished pellets (para 0060 describes an abrasive polishing step before drying); and drying the polished pellets to produce the coir pellets (para 0060 describes drying after the abrasive polishing step) in order to help control the final absorbent product density where coated to keep it desirably low (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bertin et al. as modified by Dickey and Lawrie to include polishing the final pellets to produce polished pellets; and drying the polished pellets to produce the coir pellets as taught by Lipscomb in order to help control the final absorbent product density where coated to keep it desirably low. Please note in the combination the final pellets are the pellets of at least a second size as taught by Dickey.
For claim 7, Bertin et al. as modified by Dickey, Lawrie and Lipscomb teaches (references to Bertin et al.) adding amendments (para 0042 describes batch blending with dolomite lime and fertilizer) to at least one of the conditioned material, the pellets of the first size, the pellets of the second size, and the polished pellets.
For claim 8, Bertin et al. as modified by Dickey, Lawrie and Lipscomb teaches (references to Bertin et al.) wherein the amendments include at least one of hard shell coconut granulars, dolomite lime (para 0042), worm casings, deodorants, grass seed, molasses, starch, and compost material.
For claim 9, Bertin et al. as modified by Dickey, Lawrie and Lipscomb teaches (references to Bertin et al.) a screening process (para 0042) applied to at least one of the pellets of the first size, the pellets of the second size, the polished pellets, and the coir pellets.
For claim 10, Bertin et al. as modified by Dickey, Lawrie and Lipscomb teaches (references to Bertin et al.) wherein the screening process produces waste material and the method further comprises returning the waste material to the first compressing (Fig. 1; para 0042).
For claim 12, Bertin et al. as modified by Dickey, Lawrie and Lipscomb teaches (references to Dickey) a third compressing to produce pellets 14 of a third size and having a third compression ratio (via refs. 11,12 in Figs. 1-2; col 2, ln 54-col 3, ln 9), wherein the third size is smaller than the second size and the third compression ratio is higher than the second compression ratio (Figs. 1-2; col 2, ln 41-col 3, ln 9 describes the distance between the rolls 11-12 being less than the distance between rolls 9-10 and providing further compression and compacting of the material).
For claim 13, Bertin et al. as modified by Dickey, Lawrie and Lipscomb teaches (references to Dickey) a fourth compressing to produce pellets of a fourth size and having a fourth compression ratio, wherein the fourth size is smaller than the third size and the fourth compression ratio is higher than the third compression ratio (col 3, ln 37-41 describes any number of sets of rolls may be employed, thus four sets of rolls are contemplated, resulting in a fourth compressing with a progressively smaller fourth size and higher fourth compression ratio).
For claim 14, Bertin et al. teach a method of producing coir pellets (para 0018; Fig. 1), comprising shredding compressed pith to produce loose coconut pith (para 0042 describes milling, which cuts and shreds the compressed coir); conditioning the loose coconut pith and at least one other material to produce conditioned material (paras 0037-0038 and 0042 describe adding an air stream with the desired humidity to control moisture content and then blending with additive materials, such as dolomite lime and fertilizer); first compressing the conditioned material to produce pellets of a first size at a first compression ratio (paras 0038 and 0042 describe compression using a compactor and crusher to produce compacted coir granules).
Bertin et al. are silent about the first compressing the conditioned material using dual apposed cup cylinders; at least a second compressing the pellets using dual apposed cup cylinders of a first sized to produce pellets of at least a second size at a second compression ratio, wherein the second size is smaller than the first size, and the second compression ratio is higher than the first compression ratio; striking at least one set of the dual apposed cup cylinders to remove any stuck pellets; polishing the pellets of at least a second size to produce polished pellets; and drying the polished pellets to produce the coir pellets.
Dickey teaches a method of producing pellets 14 (col 3, ln 32-41 describes ball-shaped compacted bodies, i.e. pellets, and any number of sets of rolls may be employed; Figs. 1-2) comprising first compressing the conditioned material (mixture of powder, binder, and solvent in Fig. 1 and col 1, ln 15-17; col 1, ln 57-col 2, ln 2) using dual apposed cup cylinders (col 3, ln 32-37) to produce pellets 39 of a first size at a first compression ratio (via refs. 7,8 in Figs. 1-2; col 2, ln 41-53); at least a second compressing the pellets using dual apposed cup cylinders (col 3, ln 32-37) of a first sized to produce pellets 14,42 of at least a second size at a second compression ratio (via refs. 9,10 or 11,12 in Figs. 1-2; col 2, ln 54-col 3, ln 9), wherein the second size is smaller than the first size (see Fig. 2 showing refs. 14,42 being smaller than ref. 39), and the second compression ratio is higher than the first compression ratio (Figs. 1-2; col 2, ln 41-col 3, ln 9 describes the distance between the rolls 9-12 being less than the distance between rolls 7,8 and providing further compression and compacting of the material) in order to ensure intimate mixing and kneading of the binder and material and the production of strong compacted bodies (col 3, ln 65-69). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bertin et al. to include the first compressing the conditioned material using dual apposed cup cylinders; at least a second compressing the pellets using dual apposed cup cylinders of a first sized to produce pellets of at least a second size at a second compression ratio, wherein the second size is smaller than the first size, and the second compression ratio is higher than the first compression ratio as taught by Dickey in order to ensure intimate mixing and kneading of the binder and material and the production of strong compacted bodies.
Lawrie, which is reasonably pertinent to the problem of loosening stuck pellets (applicant’s paras 0029-0030) teaches a method of producing pellets, comprising: striking the cup cylinder (w) (via ref. 7; pg. 4, ln 10-19 describes ref. 7 striking the periphery of the drum (w)) to clear any stuck pellets (pg. 4, ln 10-19) in order to repeatedly shake the cup cylinder to eject the pellets if they are not of a composition which renders them ready to fall out of the granulator by their own weight (pg. 4, ln 10-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each cup cylinder in the method of Bertin et al. as modified by Dickey to include striking the cup cylinders to clear any stuck pellets as taught by Lawrie in order to repeatedly shake the cup cylinder to eject the pellets if they are not of a composition which renders them ready to fall out of the granulator by their own weight. Please note in the combination the cup cylinders are dual apposed cup cylinders as taught by Dickey.
Lipscomb teaches a method of producing pellets comprising polishing the final pellets to produce polished pellets (para 0060 describes an abrasive polishing step before drying); and drying the polished pellets to produce the coir pellets (para 0060 describes drying after the abrasive polishing step) in order to help control the final absorbent product density where coated to keep it desirably low (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bertin et al. as modified by Dickey and Lawrie to include polishing the final pellets to produce polished pellets; and drying the polished pellets to produce the coir pellets as taught by Lipscomb in order to help control the final absorbent product density where coated to keep it desirably low. Please note in the combination the final pellets are the pellets of at least a second size as taught by Dickey.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of Dickey for claims 1-5 and Lawrie for claims 6-14, thus, please see above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nauta (GB 606202) teaches striking a portion 15 of granulator 3 on abutment 16 to clear any stuck pellets (pg. 3, ln 13-37).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643